Wood, J., (after stating the facts). The .appellants admit that the Levee District obtained title to the land in controversy through tax forfeiture and decree of the chancery court in 1894. The appellants admit also that a decree was rendered in 1896 against Charles Bowen purporting to condemn the land in controversy to be solid for levee taxes. These admissions put appellants out of court. For if is alleged and not denied that appellee obtained the title she here asserts through one who purchased at the sale under the decree of 1896. A bona ñde purchaser at the sale under that decree certainly procured at least a prima fade title, and one good against all the world until overcome by some one who could show a better title. It was such a title as would enable her to maintain a suit for possession as against one who had no title as affirmatively shown by his exhibits. The record shows that the Levee District by decree of chancery court in 1894 obtained title to the land under forfeiture of same for the taxes of 1870. Whether the Levee District after 1894 sold the land to Charles Bowen the record nowhere discloses. But the presumption is that it did, for the Levee District, as we have stated, proceeded against him to collect delinquent taxes, and had the land in controversy condemned and sold for the payment of these taxes. The Levee District thus treated the land as .the land of Charles Bowen in 1896. The court in the decree found “that the land belonged to Charles Bowen.” The decree was regular on its face. The court had jurisdiction to decree a sale of the lands of Charles Bowen for delinquent taxes. The Levee District could proceed by adversary suit against the owner .to collect the taxes, and could have the taxes declared a lien .on the land, and have ©ame sold to satisfy such lien. See Acts of 1893, pp. 24, 31, 32, § § ir, 12, 13, amended by Acts of 1905, p. 88. That was the proceeding, as appears from the undenied allegations of the complaint. The decree of the chancery court was not appealed from and has not been set aside by any direct proceeding. It cannot be impeached in the collateral way attempted by appellants. Learned counsel contend that the decree of the .chancery court in 1896 condemning the land to be .sold as the .lands of Charles Bowen for alleged delinquent taxes was but in effect an illegal and unauthorized sale of the land of the Levee District by the Levee Board. If learned counsel were correct, still appellee’s title would be good except as against the Levee District or some one deraigning title through lit. The Levee District is not complaining, even if it could do so, and appellants do not claim any title from it. While it is true that a sale in a personal action binds only the parties thereto and their privies (Wilson v. Gaylord, 77 Ark. 477-79), yet in this case the Levee District had the title if it was not in Bowen, and the Levee District elected to treat it as in Bowen, and that gives appellee the prima facie title, as we 'have shown, through the decree. But there is nothing in the record to warrant the above contention of counsel. The record shows that it was a proceeding to collect taxes on the lands of another, and not a sale of the land of the Levee District. The decree is correct. Affirm.